


110 HRES 526 EH: Supporting home ownership and responsible

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 526
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Supporting home ownership and responsible
		  lending.
	
	
		Whereas home ownership is an important part of realizing
			 the American Dream;
		Whereas home ownership is a powerful economic stimulus,
			 both for individual homeowners and for the national economy;
		Whereas home ownership also benefits neighborhoods by
			 raising property values and by providing economic and social capital in
			 previously distressed communities;
		Whereas in 2006, more than 75,000,000 Americans owned
			 homes, and the home ownership rate was nearly 69 percent, a near record
			 high;
		Whereas the home ownership rate for non-Hispanic whites in
			 2006 was 76 percent, while the rate for African American households was only
			 48.2 percent; Hispanic households were at 49.5 percent, and Asian, Native
			 Americans, and Pacific Islanders were at 60 percent;
		Whereas this Nation experienced a housing boom from 2001
			 to 2006, due to historically low mortgage rates, rising home prices, and
			 increased liquidity in the secondary mortgage market, all factors that led to
			 the growth of the sub-prime mortgage industry;
		Whereas the sub-prime market has created home ownership
			 opportunities for lower-income people, families without access to down payments
			 and people with little or no credit histories, but has also created
			 opportunities for predatory lending in which unscrupulous
			 lenders have hidden the true cost of sub-prime loans from unsophisticated
			 borrowers;
		Whereas during the past few months, it has become
			 increasingly clear that irresponsible sub-prime lending practices have
			 contributed to a wave of foreclosures that are harming communities and
			 disrupting housing markets;
		Whereas higher cost sub-prime mortgage loans are most
			 prevalent in lower-income neighborhoods with high concentrations of minorities
			 (in 2005, 53 percent of African American and 37.8 percent of Hispanic borrowers
			 took out sub-prime loans);
		Whereas foreclosures are also costly from a legal and
			 administrative standpoint, with the average foreclosure costing the borrower
			 $7,200 in administrative charges;
		Whereas lenders do not typically benefit from taking over
			 a delinquent owner's property, losing thousands of dollars per
			 foreclosure;
		Whereas foreclosures can also be very costly for local
			 governments because abandoned homes cost districts tax revenue;
		Whereas a recent study calculated that a single-family
			 home foreclosure lowers the value of homes located within one-eighth of a mile
			 (or one city block) by an average of 0.9 percent and even more so (1.4 percent)
			 in low to moderate-income communities; and
		Whereas the time has come to raise awareness about the
			 dangers of risky loans and to protect homeowners from unscrupulous lending
			 practices: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House that
			 Government action should be taken that protects buyers from unscrupulous
			 mortgage brokers and lenders; and
			(2)specifically, such action should—
				(A)enforce rules to
			 eliminate unfair and deceptive practices in sub-prime mortgage lending;
				(B)encourage lenders
			 to evaluate a borrower's ability to reasonably repay any mortgage loan;
				(C)establish clear
			 minimum standards for mortgage originators;
				(D)require that
			 disclosures clearly and effectively communicate necessary information about any
			 mortgage loan to the potential borrower;
				(E)reduce or
			 eliminate abuses in prepayment penalties;
				(F)address appraisal
			 and other mortgage fraud;
				(G)raise public
			 awareness regarding mortgage originators whose loans have high foreclosure
			 rates; and
				(H)increase
			 opportunities for loan counseling.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
